Citation Nr: 0615295	
Decision Date: 05/25/06    Archive Date: 06/06/06

DOCKET NO.  04-18 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for degenerative joint 
disease (DJD) of the lumbosacral spine with degenerative disc 
disease (DDD) at L4-L5 and L5-S1, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from December 1988 to 
December 1992.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decision rendered in February 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Acting Veterans 
Law Judge in January 2006.  The transcript has been 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks a higher evaluation for his lower back 
disability.  In this regard, the Board observes that the most 
recent VA examination of record is dated in October 2003 and 
was conducted absent review of the veteran's claims file.  It 
cannot, therefore, provide an adequate basis upon which to 
evaluate the nature and extent of the veteran's lower back 
disability.

Moreover, the most recent treatment records of record are VA 
treatment records dated in June 2003.  In his hearing before 
the Board, the veteran testified that he had experienced four 
exacerbations of his lower back disability in the preceding 
year, the last one occurring in December 2005, at which time 
he was confined to his bed for three days.  While he 
testified that he did not seek emergency medical treatment at 
that time, he also stated that he took medications prescribed 
by his treating physician per instructions given by his 
physician to follow at a time of exacerbation.  This would 
seem to imply that the veteran had received medical guidance 
at some time recently concerning his periods of exacerbation.

The Board finds that it is necessary to obtain any and all 
current treatment records and then to accord the veteran VA 
examination with review of the claims file, to include any 
and all treatment records, to determine the nature and extent 
of his service-connected low back disability.  See 38 C.F.R. 
§ 3.159(c)(4).

Additionally, upon remand, the RO should ensure that all 
Veterans Claims Assistance Act of 2000 (VCAA) notice is 
provided and all necessary development performed.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Accordingly, the case is remanded for the following action:

1.  Ensure that notice is provided to the 
veteran of his rights and 
responsibilities under the VCAA with 
respect to his claim of entitlement to an 
increased rating and all downstream 
issues.  Perform all necessary 
development.

2.  Request that the veteran identify all 
VA and non-VA health care providers who 
have treated him for his service-
connected lower back disability.  Obtain 
all identified medical records.  In 
particular, request copies of records of 
treatment accorded the veteran at VA 
Medical Facility (VAMC) in El Paso, 
Texas, and any other VAMC the veteran may 
identify.

3.  Following completion of #1 above, 
make arrangements for the veteran to be 
afforded examinations by the appropriate 
specialists in orthopedics, neurology, 
and/or muscle injury to determine the 
nature and extent of his low back 
disability.  All indicated tests and 
studies should be performed.  The entire 
claims folder, including all newly 
obtained evidence, must be sent to the 
examiner(s) for review.  The examiner(s) 
should summarize the medical history, 
describe current symptoms and 
manifestations attributed to the low back 
disability, and provide diagnoses for any 
and all orthopedic, neurologic, and 
muscle pathology attributed to the 
service-connected low back disability.  
The examiner should specifically render 
an opinion as to the level of functional 
impairment experienced by the veteran on 
a regular basis and during periods of 
symptom exacerbation.  All opinions 
expressed must be supported by complete 
rationale.

4.  After undertaking any other 
development deemed essential, in addition 
to that specified above, re-adjudicate 
the veteran's claim for an increased 
evaluation for DJD of the lumbosacral 
spine with DDD at L4-L5 and L5-S1, 
including consideration of DeLuca v. 
Brown, 8 Vet. App. 202 (1995) and 
consideration of new and old regulations 
governing the evaluation of spine 
disabilities.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-
2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000).  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided 
with a  Supplemental Statement of the 
Case, including all pertinent regulations 
that have not previously been provided.  
An appropriate period of time should be 
allowed for response.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The appellant need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The veteran is advised that 
failure to appear for scheduled VA examination without good 
cause could result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2005).  See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).  The Board intimates no opinion as to the 
ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





